Case 1:15-cv-04574-CBA-SJB Document 177 Filed 01/13/20 Page 1 of 2 PageID #: 4089
                                                                             eeplaw.com
                                                                             80 Pine Street, 38th Floor
                                                                             New York, New York 10005
                                                                             T. 212.532.1116 F. 212.532.1176

                                                                             New Jersey Office
                                                                             576 Main Street, Suite C
                                                                             Chatham, New Jersey 07928

                                                                             JOHN ELEFTERAKIS*
                                                                             NICHOLAS ELEFTERAKIS
                                                                             RAYMOND PANEK

                                                                             OLIVER R. TOBIAS
                                                                             JEFFREY B. BROMFELD
                                           January 13, 2020                  FAIZAN GHAZNAVI
                                                                             GABRIEL P. HARVIS
                                                                             BAREE N. FETT
                                                                             STEPHEN KAHN
                                                                             EVAN M. LA PENNA

  BY ECF                                                                     KRISTEN PERRY – CONIGLIARO
                                                                             AIKA DANAYEVA
  Honorable Carol Bagley Amon                                                ARIANA ELEFTERAKIS
                                                                             MICHAEL INDELICATO
  United States District Judge                                               MICHAEL MARRON
  Eastern District of New York                                               DOMINICK MINGIONE
                                                                             JOSEPH PERRY
  225 Cadman Plaza East                                                      MARIE LOUISE PRIOLO *
                                                                             KEYONTE SUTHERLAND
  Brooklyn, New York 11201                                                   DANIEL SOLINSKY
                                                                             ANDREW VILLA

  Re:   Hamilton v. City of New York, et al., 15 CV 4574 (CBA) (SJB)         *Also Admitted In New Jersey


  Your Honor:

        I represent plaintiff in the above-referenced matter. I write pursuant to Judiciary
  Law § 475 and N.Y.C.R.R. § 1240.15(g) to respectfully request relief in connection
  with charging liens asserted by Mr. Hamilton’s former attorneys.

        As the Court may recall, the undersigned appeared for Mr. Hamilton in all
  proceedings before Your Honor, including summary judgment practice, pretrial
  proceedings and settlement. Now that settlement has been achieved, this firm is
  confronted with charging liens asserted by prior counsel.

         We respectfully seek a ruling from the Court. See Vitalone v. City of New York,
  395 F. Supp. 3d 316, 324 (S.D.N.Y. 2019) (“The determination of an appropriate sum
  for an attorney’s charging lien is committed to the sound discretion of the trial court,
  and thus a court is not required to precisely spell out how it weighed the various factors
  making up the fee allowed.”) (citations brackets and internal quotation marks omitted).

         If it should please the Court, the circumstances are straightforward. A group of
  law firms consisting of Edelstein & Grossman, the Novo Law Firm and Scott
  Brettschneider, Esq. were retained by Mr. Hamilton on March 12, 2015 (“Prior
  Counsel”). See Retainer Agreement, annexed hereto as Exhibit 1. Mr. Hamilton
  discharged Prior Counsel and retained the undersigned on December 18, 2017. See
Case 1:15-cv-04574-CBA-SJB Document 177 Filed 01/13/20 Page 2 of 2 PageID #: 4090
  Hon. Carol Bagley Amon
  Jan. 13, 2020

  Retainer Agreement, annexed hereto as Exhibit 2. When this firm merged with Harvis
  & Fett, Mr. Hamilton executed a retainer with this firm. See Retainer Agreement,
  annexed hereto as Exhibit 3.

         The plain language of this firm’s retainer and that of Prior Counsel entitle this
  firm to a 1/3 share of the total recovery less the quantum meruit compensation
  established by Prior Counsel, if any. Further, it appears that N.Y.C.R.R. § 1240.15(g)
  has been triggered with respect to certain of Prior Counsel. Under that provision, this
  Court’s approval is necessary before this firm is permitted to share fees with Prior
  Counsel. See Vitalone, 395 F. Supp. 3d at 324–25. We take this position because it is
  our understanding that Mr. Brettschneider was convicted of felonies in federal court in
  April 2019 and, by virtue of those felony convictions and New York Judiciary Law §§
  90(4)(a) and (e), he ceased being a lawyer and would be entitled to fees earned pre-
  conviction only upon a quantum meruit finding by a court. See Matter of Ginsberg, 1
  N.Y.2d 144, 146–147 (1956) (upon conviction of federal felony, lawyer ceases being
  an attorney); Matter of Bentil, 115 A.D.3d 48, 49 (2d Dept. 2014) (lawyer is disbarred
  by operation of law upon conviction of federal felony). As such, Section 1240.15(g)
  requires Brettschneider’s fee, if any, to be approved by this Honorable Court on a
  quantum meruit basis.

         Lastly, the City of New York has recently demanded that plaintiff provide
  executed lien release forms from Prior Counsel before it will disburse any of the
  settlement proceeds to Mr. Hamilton. Mr. Brettschneider has declined, without reason
  or justification, to execute the form.

         Accordingly, plaintiff respectfully requests: 1) that the Court set a briefing
  schedule for Prior Counsel to apply to this Honorable Court for compensation; and 2)
  that the City of New York be compelled to release the settlement proceeds to this firm,
  with the attorney fee portion of the settlement proceeds to be held in escrow pending
  the Court’s determination of Prior Counsel’s entitlement to attorney’s fees, if any.

        Thank you for your consideration of this request.

                                          Respectfully submitted,

                                          Gabriel P. Harvis

  Encl.
  cc:   All Counsel

                                             2
